
	
		II
		110th CONGRESS
		1st Session
		S. 1556
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2007
			Mr. Smith (for himself,
			 Ms. Cantwell, Mr. Lieberman, Mr.
			 Wyden, Mr. Kerry,
			 Mr. Akaka, Mrs.
			 Murray, and Mr. Dodd)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the exclusion from gross income for employer-provided health coverage
		  to designated plan beneficiaries of employees, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Equity for Domestic Partner and
			 Health Plan Beneficiaries Act.
		2.Application of
			 accident and health plans to eligible beneficiaries
			(a)Exclusion of
			 contributionsSection 106 of the Internal Revenue Code of 1986
			 (relating to contributions by employer to accident and health plans) is amended
			 by adding at the end the following new subsection:
				
					(f)Coverage
				provided for eligible beneficiaries of employees
						(1)In
				generalSubsection (a) shall apply with respect to an eligible
				beneficiary and any qualifying child who is a dependent of the eligible
				beneficiary.
						(2)Qualifying child;
				dependentFor purposes of this subsection—
							(A)Qualifying
				childThe term qualifying child has the meaning
				given such term by section 152(c).
							(B)DependentThe term dependent has the
				meaning given such term by section
				105(b).
							.
			(b)Exclusion of
			 amounts expended for medical careThe first sentence of section
			 105(b) of such Code (relating to amounts expended for medical care) is
			 amended—
				(1)by striking
			 and his dependents and inserting his dependents,
			 and
				(2)by inserting
			 before the period at the end of the first sentence the following: , an
			 eligible beneficiary with respect to the taxpayer, and any qualifying child of
			 an eligible beneficiary (within the meaning of section 106(f)) with respect to
			 the taxpayer.
				(c)Payroll
			 taxes
				(1)Section 3121(a)(2)
			 of such Code is amended—
					(A)by striking
			 or any of his dependents both places it appears and inserting
			 , any of his dependents, any eligible beneficiary with respect to the
			 employee, or any qualifying children of such eligible beneficiary (within the
			 meaning of section 106(f)),,
					(B)by striking and their
			 dependents the first place it appears and inserting , their
			 dependents, eligible beneficiaries with respect to employees, and qualifying
			 children of such eligible beneficiaries (within the meaning of section
			 106(f)),, and
					(C)by striking and their
			 dependents the second place it appears and inserting , their
			 dependents, eligible beneficiaries with respect to employees, and qualifying
			 children of such eligible beneficiaries (within the meaning of section
			 106(f)).
					(2)Section 3231(e)(1)
			 of such Code is amended—
					(A)by striking
			 or any of his dependents and inserting , any of his
			 dependents, any eligible beneficiary with respect to the employee, or any
			 qualifying children of such eligible beneficiary (within the meaning of section
			 106(f)),,
					(B)by striking and their
			 dependents the first place it appears and inserting , their
			 dependents, eligible beneficiaries with respect to employees, and qualifying
			 children of such eligible beneficiaries (within the meaning of section
			 106(f)),, and
					(C)by striking and their
			 dependents the second place it appears and inserting , their
			 dependents, eligible beneficiaries with respect to employees, and qualifying
			 children of such eligible beneficiaries (within the meaning of section
			 106(f)).
					(3)Section 3306(b)(2)
			 of such Code is amended—
					(A)by striking
			 or any of his dependents both places it appears and inserting
			 , any of his dependents, any eligible beneficiary with respect to the
			 employee, or any qualifying children of such eligible beneficiary (within the
			 meaning of section 106(f)),,
					(B)by striking and their
			 dependents the first place it appears and inserting , their
			 dependents, eligible beneficiaries with respect to employees, and qualifying
			 children of such eligible beneficiaries (within the meaning of section
			 106(f)),, and
					(C)by striking and their
			 dependents the second place it appears and inserting , their
			 dependents, eligible beneficiaries with respect to employees, and qualifying
			 children of such eligible beneficiaries (within the meaning of section
			 106(f)).
					(4)Section 3401(a) of
			 such Code is amended by striking or at the end of paragraph
			 (21), by striking the period at the end of paragraph (22) and inserting
			 ; or, and by inserting after paragraph (22) the following new
			 paragraph:
					
						(23)for any payment made to or for the benefit
				of an employee or his eligible beneficiary or any qualifying children of his
				eligible beneficiary (within the meaning of section 106(f)) if at the time of
				such payment it is reasonable to believe that the employee will be able to
				exclude such payment from income under section 106(f) or under section 105 by
				reference in section 105(b) to section
				106(f).
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Expansion of
			 dependency for purposes of deduction for health insurance costs of
			 self-employed individuals
			(a)In
			 generalParagraph (1) of
			 section 162(l) of the Internal Revenue Code of 1986 (relating to special rules
			 for health insurance costs of self-employed individuals) is amended to read as
			 follows:
				
					(1)Allowance of
				deductionIn the case of a taxpayer who is an employee within the
				meaning of section 401(c)(1), there shall be allowed as a deduction under this
				section an amount equal to the amount paid during the taxable year for
				insurance which constitutes medical care for—
						(A)the
				taxpayer,
						(B)the taxpayer's
				spouse,
						(C)the taxpayer's
				dependents,
						(D)an
				individual—
							(i)who satisfies the
				age requirements of section 152(c)(3)(A),
							(ii)who bears a
				relationship to the taxpayer described in section 152(d)(2)(H), and
							(iii)meets the
				requirements of section 152(d)(1)(C), and
							(E)an individual
				who—
							(i)is designated by
				the taxpayer for purposes of this paragraph,
							(ii)bears a
				relationship to the taxpayer described in section 152(d)(2)(H),
							(iii)meets the
				requirements of section 152(d)(1)(D), and
							(iv)is not the
				spouse of the taxpayer and does not bear any relationship to the taxpayer
				described in subparagraphs (A) through (G) of section 152(d)(2).
							For
				purposes of subparagraph (E)(i), not more than 1 person may be designated by
				the taxpayer for any taxable
				year..
			(b)Conforming
			 amendmentSubparagraph (B) of section 162(l)(2) of the Internal
			 Revenue Code of 1986 is amended by striking or of the spouse of the
			 taxpayer and inserting , of the spouse of the taxpayer, or of
			 any individual described in paragraph (1)(E).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			4.Extension to
			 eligible beneficiaries of sick and accident benefits provided to members of a
			 voluntary employees’ beneficiary association and their dependents
			(a)In
			 generalSection 501(c)(9) of the Internal Revenue Code of 1986
			 (relating to list of exempt organizations) is amended by adding at the end the
			 following new sentence: For purposes of providing for the payment of
			 sick and accident benefits to members of such an association and their
			 dependents, the term dependents shall include any individual who
			 is an eligible beneficiary and any qualifying child of an eligible beneficiary
			 (within the meaning of section 106(f)), as determined under the terms of a
			 medical benefit, health insurance, or other program under which members and
			 their dependents are entitled to sick and accident benefits..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			5.Flexible spending
			 arrangements and health reimbursement arrangementsThe
			 Secretary of Treasury shall issue guidance of general applicability providing
			 that medical expenses that otherwise qualify—
			(1)for reimbursement from a flexible spending
			 arrangement under regulations in effect on the date of the enactment of this
			 Act may be reimbursed from an employee’s flexible spending arrangement,
			 notwithstanding the fact that such expenses are attributable to any individual
			 who is an eligible beneficiary under the flexible spending arrangement or to
			 any qualifying child of such an eligible beneficiary (within the meaning of
			 section 106(f) of the Internal Revenue Code of 1986), and
			(2)for reimbursement from a health
			 reimbursement arrangement under administrative guidance in effect on the date
			 of the enactment of this Act may be reimbursed from an employee’s health
			 reimbursement arrangement, notwithstanding the fact that such expenses are
			 attributable to an individual who is not a spouse or dependent within the
			 meaning of section 152 of such Code but who is designated by the employee as
			 eligible to have his or her expenses reimbursed under the health reimbursement
			 arrangement.
			6.Extension of
			 qualified medical expenses from health savings accounts
			(a)In
			 generalSubparagraph (A) of section 223(d)(2) of the Internal
			 Revenue Code of 1986 (relating to qualified medical expenses) is
			 amended—
				(1)by striking
			 and any dependent and inserting any dependent,
			 and
				(2)by inserting
			 , and any qualified beneficiary after
			 thereof).
				(b)Qualified
			 beneficiarySection 223(d)(2) of such Code is amended by
			 inserting after subparagraph (C) the following new subparagraph:
				
					(D)Qualified
				beneficiaryFor purposes of subparagraph (A), the term
				qualified beneficiary means any individual who is described in
				subparagraph (D) or (E) of section
				162(l)(1).
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
